In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Housing Authority, dated April 16, 2003, terminating its contract with the petitioner on the ground of default, the petitioner appeals from a judgment of the Supreme Court, Kings County (Schneier, J.), dated July 5, 2006, which denied the petition and, in effect, dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The petitioner contracted with the respondent New York City *655Housing Authority (hereinafter NYCHA) to be the general contractor for the construction of a community center. NYCHA’s determination that the petitioner was in default of the contract based on, inter alia, its failure to maintain an adequate workforce, keep up with and update its own progress schedules, submit required shop drawings, and comply with NYCHA directives regarding cleanup of the work site was rational and not arbitrary or capricious (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 231 [1974]). Contrary to the petitioner’s contention, there are no factual issues requiring a trial pursuant to CPLR 7804 (h).
The petitioner’s remaining contention is without merit. Schmidt, J.P., Santucci, Florio and Dillon, JJ., concur.